


116 HR 6950 IH: Generating Artificial Intelligence Networking Security Act
U.S. House of Representatives
2020-05-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
116th CONGRESS2d Session
H. R. 6950
IN THE HOUSE OF REPRESENTATIVES

May 19, 2020
Mrs. Rodgers of Washington introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committees on Science, Space, and Technology, and Foreign Affairs, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned

A BILL
To require the Secretary of Commerce and the Federal Trade Commission to conduct a study on artificial intelligence, and for other purposes.


1.Short titleThis Act may be cited as the Generating Artificial Intelligence Networking Security Act or the GAINS Act. 2.Artificial intelligence study (a)In general (1)Study requiredNot later than 2 years after the date of the enactment of this Act, the Secretary of Commerce and the Federal Trade Commission, in coordination with the head of any other appropriate Federal agency, shall conduct a study on the impact of artificial intelligence, including machine learning, on United States businesses conducting interstate commerce.
(2)Requirements for studyIn conducting the study, the Secretary and the Commission shall do the following: (A)Conduct a survey of artificial intelligence through outreach to participating entities to—
(i)establish a list of industry sectors that develop and use artificial intelligence; (ii)establish a list of public-private partnerships focused on promoting the adoption and use of artificial intelligence;
(iii)provide a description of the ways industry sectors develop, use, or promote the use of artificial intelligence; and (iv)provide a description of the advantages of the widespread adoption of artificial intelligence, as well as identify any concerns the use of such technology may present.
(B)Conduct a survey of Federal activity relating to artificial intelligence to— (i)establish a comprehensive list of Federal agencies asserting jurisdiction over entities and industry sectors identified under subparagraph (A)(i);
(ii)identify all interagency activities related to artificial intelligence; (iii)develop a brief description of the jurisdiction and expertise of the Federal agencies as it relates to artificial intelligence; and
(iv)identify each Federal rule, regulation, guideline, policy, and other Federal activity implemented by a Federal agency related to artificial intelligence. (C)Determine whether and how each Federal agency asserting jurisdiction over artificial intelligence is—
(i)reducing barriers to business adoption and use of artificial intelligence; (ii)considering any cybersecurity and consumer protection risks related to the use of artificial intelligence; and
(iii)developing and implementing plans that promote the expeditious adoption of artificial intelligence to protect the advantage of business sectors of the United States in artificial intelligence. (D)Conduct an international survey of other countries to establish a compendium of at least 10 and not more than 15 countries consisting of each country’s national strategy on artificial intelligence to determine where the United States ranks with respect to the adoption of artificial intelligence.
(E)Conduct a survey of the marketplace and supply chain of artificial intelligence to— (i)assess the severity of risks posed to such marketplace and supply chain;
(ii)review the ability of foreign governments or third parties to exploit the supply chain in a manner that raises risks to the economic and national security of the United States; and (iii)identify emerging risks and long-term trends in such marketplace and supply chain.
(b)Report to CongressNot later than 6 months after the completion of the study required pursuant to subsection (a), the Secretary and the Commission, in coordination with any other appropriate Federal agency, shall submit to the Committee on Energy and Commerce of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report that contains— (1)the results of the study conducted pursuant to subsection (a); and
(2)recommendations to— (A)address any duplicative Federal rule, regulation, guideline, policy, and other Federal activity acting as a barrier to the adoption and use of artificial intelligence;
(B)ensure any such Federal rule, regulation, guideline, policy, and other Federal activity is flexible for different industries and applications; (C)develop a national strategy to advance the position in the world of business sectors in the United States on the adoption of artificial intelligence;
(D)develop strategies to mitigate current and emerging risks to the marketplace and supply chain of artificial intelligence; and (E)develop legislation that may advance the expeditious adoption of artificial intelligence.

